In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00166-CR



             RODERICK KING, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 43416-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        Court reporter Grelyn Freeman recorded the trial court proceedings in cause number 06-

14-00106-CR, styled Roderick King v. The State of Texas, trial court cause number 43416-A, in

the 188th Judicial District Court of Gregg County, Texas. The reporter’s record was originally

due in this matter October 27, 2014. This deadline was extended twice by this Court on

Freeman’s request, resulting in the most recent due date of January 6, 2015. Freeman has now

filed a third request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        Therefore, we overrule Freeman’s third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-14-00106-CR, styled Roderick

King v. The State of Texas, trial court cause number 43416-A, in the 188th Judicial District Court

of Gregg County, Texas, to be received by this Court no later than Wednesday, January 28,

2015.

        If the record is not received by January 28, we warn Freeman that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.


                                                  2
      IT IS SO ORDERED.


                          BY THE COURT

Date: January 14, 2015




                            3